ORDER
The Disciplinary Review Board having filed a report with the Court in DRB 00-143 recommending that GLENDON G. BELL, formerly of WOODBURY, who was admitted to the bar of this State in 1978, and who thereafter was temporarily suspended from the practice of law by orders of this Court filed September 21, *5031999, and April 5, 2000, and who remains suspended at this time, be disbarred for violating RPC 1.15 and RPC 8.4(c) (knowing misappropriation of client funds), and said GLENDON G. BELL having been ordered to show cause why he should not be disbarred or otherwise disciplined, and good cause appearing;
It is ORDERED that GLENDON G. BELL be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that GLENDON G. BELL be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.